DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response filed on 01/11/21.  Accordingly, claims 1-30 are currently pending.
Claim Objections
Claims 2, 9, 10, 11, 13 and 22  are objected to because of the following reasons.
-Each of claims 2 and 22 recites the limitation “one or more synchronization signal block (SSB) transmissions”.  It is unclear on basically on what makes “one or more synchronization signal block (SSB) transmissions” operationally/functionally/structurally different from a signal block transmission not called as a synchronization signal block transmission.  For examination purpose, the limitation is broadly interpreted just as one or more signal block transmissions.
-Claim 9 recites the limitation “the adaptive learning algorithm comprises an adaptive machine learning algorithm; an adaptive reinforcement learning algorithm; an adaptive deep learning algorithm; an adaptive continuous infinite learning algorithm; or an adaptive policy optimization reinforcement learning algorithm, or a combination thereof”.  It is unclear on basically on what makes each of “adaptive machine learning algorithm”, “adaptive reinforcement learning algorithm”, “adaptive deep learning algorithm”, “adaptive continuous infinite learning algorithm” and “adaptive policy optimization reinforcement learning algorithm” operationally/functionally/structurally different from an adaptive learning algorithm not called so.  For examination purpose, each of “adaptive machine learning algorithm”, 
-Claim 10 recites the limitation “partially observable markov decision process”.  It is unclear on basically what makes a “partially observable Markov Decision Process” structurally/functionally different from an observable process not called as a “partially observable markov decision process”.  For examination purpose, the limitation is broadly interpreted just as an observable process.
-Claim 11 recites the limitation “artificial neural network”.  It is unclear on basically what makes an “artificial neural network” structurally different from a communication network not called as an “artificial neural network”.  For examination purpose, the limitation is broadly interpreted just as a communication network.
-Claim 13 recites the limitation “neuron connections”.  It is unclear on basically what makes a neuron connection structurally different from a communication connection not called as a “neuron connection”.  For examination purpose, the limitation is broadly interpreted just as communication connections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
In claim 29, claim limitations “means for determining one or more beams to utilize for a beam management procedure using an adaptive learning algorithm”,  “means for performing the beam management procedure using the determined one or more beams”, “means for receiving feedback associated with the beam management procedure using the determined one or more beams” and “means for updating the adaptive learning algorithm based on the feedback” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, The claim limitations has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In light of specification, pages 38-39, par. [0149], of the instant application, each of the claim limitation can refer to a structure comprising a combination of a processor, a memory storing instructions, when executed by the processor, for carrying functions recited in the claim limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9, 10, 11, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (2013/0223251).
-Regarding claim 1, Li et al teaches a method (see figure 6) for wireless communication by a node user equipment (UE) (605), the method configurable of comprising: 

procedure (comprising ( 613)) of performing the beam management procedure using the determined one or more beams to determined which beam pairs (“which pairs of the TX and RX beams are capable of being used”, [0095]) capable of being used, (see [0095, 0097]); 
procedure (615) of receiving feedback, from the bases station,  associated with the beam management procedure using the determined one or more beams (see [0102]); and 
procedure (comprising (616)) of updating the adaptive learning algorithm, based on the feedback and the UE beamforming capability, for identifying the preferred receive beams of the UE for communications with the base station (see [0096, 0102]).
-Regarding claim 2, Li et al teaches that performing the beam management procedure using the determined one or more beams comprises: 
measuring a channel based on one or more signal block transmissions (indicated by transmission of transmit beams (“TX beams”, [0095])) from the base station using the determined one or more beams, (said one or more signal block transmissions considered here 
 selecting one or more beam pair links (BPLs) “pairs of RX and TX beams” associated with one or more channel measurements that are above a channel measurement threshold  “some threshold” among all channel measurements associated with the one or more SSB transmissions, (see [0095, 0097]).
-Regarding claim 2, Li et al teaches that performing the beam management procedure using the determined one or more beams comprises: 
measuring a channel based on one or more signal block transmissions (indicated by transmission of transmit beams (“TX beams”, [0095])) from the base station using the determined one or more beams, (said one or more signal block transmissions considered here equivalent with the limitation “one or more synchronization signal block (SSB) transmissions” and here after called so),  the SSB transmissions associated with one or more transmit beams of the BS, (see [0095, 0097]); and
 selecting one or more beam pair links (BPLs) “pairs of RX and TX beams” associated with one or more channel measurements that are above a channel measurement threshold  “some threshold” among all channel measurements associated with the one or more SSB transmissions, (see [0095, 0097]).
-Regarding claim 4, Li et al teaches that measuring the channel comprises measuring a signal-to-noise ratio (SNR) “SNR”, (see [0095, 0097]).

-Regarding claim 7, Li et al teaches that he training information comprises: training information (“reference signals”, [0094]) received while the UE was at least one of online or idle, (see [0094-0095]).
-Regarding claim 9, as applied to claim 1,  Li et al teaches that the adaptive learning algorithm is an adaptive learning algorithm, (considered here equivalent with each of the limitations “adaptive machine learning algorithm”, “adaptive reinforcement learning algorithm”, “adaptive deep learning algorithm”, “adaptive continuous infinite learning algorithm” and “adaptive policy optimization reinforcement learning algorithm”).
-Regarding claim 10, Li et al teaches that the adaptive learning algorithm is modeled as a channel-quality  observable process, (see [0095]), the observable process considered here equivalent with the limitation “partially observable Markov Decision Process (POMDP)”.
-Regarding claim 11, Li et al teaches that the adaptive learning algorithm is implemented by  a wireless communication network (comprising the UE (605), and the base station (600)), (see figure 6), (the wireless communication network considered here equivalent with the limitation “artificial neural network” and hereafter called so).
-Regarding claim 13, Li et al teaches that updating the adaptive learning algorithm is configurable to update codeword(s) for beam-forming one or more beam pair links in communication between the BS and the UE with preferred codeword(s), (see “the MS 805 may instead report codewords or codeword indices in a codebook to indicate the preferred 
-Regarding claim 14,  as applied to claim 13 set forth above and herein incorporated, Li et al teaches that determining the one or more beams to utilize for the beam management procedure using the adaptive learning algorithm is configurable to include: determining one or more beams (indicated by codeword(s) (“codewords”, [0126]) to include in a codebook (“codebook”, [0126])  based on the adaptive learning; and selecting one or more beams  (indicated by preferred codword(s), (see “The codeword can be from the codebook”, [0126]), from the codebook to utilize for the beam management procedure.
-Regarding claim 15, as applied to claims 13 and 14 set forth above and herein incorporated, Li et al teaches that determining the one or more beams to utilize for the beam management procedure is configurable to include: using the adaptive learning algorithm to select one or more beams, (indicated by preferred codword(s), (see “The codeword can be from the codebook”, [0126]), from a codebook (“codebook”, [0126])  to utilize for the beam management procedure.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, in view of Kim et al (2013/0343303).
-Regarding claim 21, as applied to claim 1 set forth above and herein incorporated, Li et al teaches a method, performed by  an apparatus (605 (see figure 6) ) for wireless communication by a node user equipment (UE) (being the apparatus), the method configurable of comprising: determining one or more beams to utilize for a beam management procedure using an adaptive learning algorithm; performing the beam management procedure using the determined one or more beams; receiving feedback associated with the beam management procedure using the determined one or more beams: and updating the adaptive learning algorithm based on the feedback.
Li et al does not teach whether the apparatus comprises a memory; and a processor coupled to the memory, the processor and memory configured to perform the method.
In analogous art, Kim et al  teaches that a method can be implemented with a processor “one or more processors” and a memory “one or more non-transient processor readable 
For an application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Li et al, as taught by Kim et al, in such a way that the apparatus would comprise a processor and a memory, wherein method would be implemented with the processor and the memory storing software, when executed by the processor, for performing the method, so that with the implementation, Li et al in view of Kim et al  would be enhanced with programmable features in high-speed fashion.
With the implementation, Li et al in view of Kim et al  teaches that the apparatus comprises the memory; and the processor coupled to the memory, the processor and memory configured to perform the method.
-Claim 22 is rejected with similar reasons for claim 2.
-Claim 24 is rejected with similar reasons for claim 4.
-Claim 26 is rejected with similar reasons for claim 6.
-Claim 27 is rejected with similar reasons for claim 7.
-Regarding claim 29, as applied to claim 21 set forth above and herein incorporated, Li et al in view of Kim et al  teaches a method, performed by  an apparatus (605 ) (see figure 6 of Li et al ) for wireless communication by a node user equipment (UE) (being the apparatus), the method configurable of comprising: determining one or more beams to utilize for a beam management procedure using an adaptive learning algorithm; performing the beam management procedure using the determined one or more beams; receiving feedback 
Li et al in view of Kim et al  further teaches that the apparatus is configurable to comprise a processor and a memory, wherein method would be implemented with a processor and the memory storing software, that, when executed by the processor, performs the method.
(In comparisons, the combination of the memory and the processor to carry out determining  one or more beams to utilize for a beam management procedure using an adaptive learning algorithm is considered here equivalent with the limitation “means for determining one or more beams to utilize for a beam management procedure using an adaptive learning algorithm”; the combination of the memory and the processor to carry out performing the beam management procedure using the determined one or more beams is considered here equivalent with the limitation “means for performing the beam management procedure using the determined one or more beams”; the combination of the memory and the processor to carry out receiving feedback associated with the beam management procedure using the determined one or more beams is considered here equivalent with the limitation “means for receiving feedback associated with the beam management procedure using the determined one or more beams”; and the combination of the memory and the processor to carry out updating the adaptive learning algorithm based on the feedback is considered here equivalent with the limitation “means for updating the adaptive learning algorithm based on the feedback”).
-Regarding claim 30, as applied to claim 21 set forth above and herein incorporated, Li et al in view of Kim et al  teaches an apparatus (605 ) (see figure 6 of Li et al ) performing a 
Li et al in view of Kim et al  further teaches that the memory can be a non-transitory computer readable medium (“one or more non-transient processor readable mediums”, [0096] of Kim et al)  storing executable code (“software”, [0096] of Kim et al)) comprising codes performing the method.
Allowable Subject Matter
Claims 3, 5, 8, 12, 16-19, 23, 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 01/11/21 have been fully considered but they are not, in part, persuasive. 
-As result, the previous Double-Patenting rejections have been withdrawn; and claims 3 , 5, 8, 12, 16-19, 23, 25 and 28 are indicated allowable as set forth above.

	The examiner respectfully disagrees.  In examination, the limitation “synchronization signal block (SSB) transmission” is broadly interpreted just as a “signal block transmission” because (i) the term “synchronization” is not given weighted over a prior art “signal block transmission” since the limitation does not contribute to any synchronization performed by the method and indeed, the method does not perform any synchronization, and (ii) in light of specification, a “synchronization signal block (SSB) transmission” is, in broad, just a transmission of a block signal.  In the argument, the applicant does not specify for clarity on basically what makes a SSB transmission functionally and physically different from prior art’s signal block transmission, but instead, the applicant cites paragraphs in the specification describing more details of a SSB transmission for the difference. However, the applicant is respectfully reminded that the specification is not a measure of the claimed invention. Therefore, the limitation contained in the specification cannot read into claims for the purpose of avoiding the prior art (In re Sporck, 155 USPQ 687).
-With respect to the objection to claim 9, the applicant argues that the examiner’s broad interpretation for each of limitations “adaptive machine learning algorithm”, “adaptive reinforcement learning algorithm”, “adaptive deep learning algorithm”, “adaptive continuous infinite learning algorithm” and “adaptive policy optimization reinforcement learning algorithm” just as an adaptive learning algorithm is not proper.

-With respect to the objection to claim 10, the applicant argues that the examiner’s broad interpretation of “partially observable markov decision process” just as an observable process is not proper.  
The examiner respectfully disagrees.  In examination, the limitation “partially observable markov decision process”  is broadly interpreted just as an observable process because in light of specification, a “partially observable markov decision process”  is, in broad, just as an observable process.  In the argument, the applicant does not specify for clarity on basically what makes a “partially observable markov decision process” operationally and physically different from prior art’s prior art’s observable process, but instead, the applicant cites paragraphs in the specification describing more details of the limitation for the difference. 
-With respect to the objection to claim 11, the applicant argues that the examiner’s broad interpretation of “artificial neural network” just as a “communication network” is not proper.
The examiner respectfully disagrees.  In examination, the limitation “artificial neural network”  is broadly interpreted just as a communication network because in light of specification, an “artificial neural network”   is, in broad, just as a communication network.  In the argument, the applicant does not specify for clarity on basically what a “artificial neural network”  functionally and physically different from prior art’s communication network, but instead, the applicant cites paragraphs in the specification describing more details of the limitation for the difference. However, the applicant is respectfully reminded that the specification is not a measure of the claimed invention. Therefore, the limitation contained in the specification cannot read into claims for the purpose of avoiding the prior art.
-With respect to the objection to claim 11, the applicant argues that the examiner’s broad interpretation of “neuron connections” just as  “communication connections” is not proper.
The examiner respectfully disagrees.  In examination, the limitation “neuron connections”  is broadly interpreted just as communication connections because in light of specification, “neuron connections” are, in broad, just as communication connections.  In the argument, the applicant does not specify for clarity on basically what  makes “neuron 
-With respect to claim interpretation to the limitations  “means for determining one or more beams to utilize for a beam management procedure using an adaptive learning algorithm”,  “means for performing the beam management procedure using the determined one or more beams”, “means for receiving feedback associated with the beam management procedure using the determined one or more beams” and “means for updating the adaptive learning algorithm based on the feedback” of claim 29, the examiner acknowledges exemplary structures of the respective limitations that are presented by the applicant in the REMARKS.  However, the applicant is herein noted that since under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim limitations  can be interpreted to cover a corresponding structure described in the specification that achieves the claimed function, and equivalents thereof, and as such, for examination purpose,  in light of specification, pages 38-39, par. [0149], of the instant application, the examiner can refer each of the claim limitation to another exemplary structure comprising a combination of a processor, a memory storing instructions, when executed by the processor, for carrying functions recited in the claim limitation.
-With respect to the rejection to claim 1 as being anticipated by Li et al, the applicant’s arguments are not persuasive.

The examiner respectfully disagrees.  The applicant is noted that in this Office Action, the rejection is rewritten with more details for better clarification.  As mentioned in the rejection, Li et al teaches:
procedure (comprising (611, 612)), based on the UE beamforming capability (“MS beamforming capabilities”, [0096]), of adaptively determining and using one or more beams (being receive beams included  in beam pairs  “different BS TX and MS RX pairs that can formed or steered”, [0097])  of the UE) capable  to utilize for a beam management procedure (being a procedure of identifying good receive beams of the UE for communications with a base station (600) )) using an adaptive learning algorithm, which is an adaptive algorithm to determine receive beams (comprising the receive beans beams included in the beam pairs, and preferred receive beams (“preferred RX beams”, [ 0102]) for receiving transmit beams from the base station, (see [0094, 0096-0097, 0102]), (said procedure accounted for the limitation “determining one or more beams to utilize for a beam management procedure using an adaptive learning algorithm”), and
procedure (comprising (616)) of updating the adaptive learning algorithm, based on the feedback and the UE beamforming capability, for identifying the preferred receive beams of the UE for communications with the base station (see [0096, 0102]), (said procedure accounted for the limitation “updating the adaptive learning algorithm based on the feedback'’.
-With respect to the rejection to claim 10 as being anticipated by Li et al, the applicant’s arguments are not persuasive.

The examiner respectfully disagrees.  Li et al teaches that the adaptive learning algorithm is modeled as a channel-quality  observable process, (see [0095]), (said observable process considered here equivalent with the limitation “partially observable Markov Decision Process (POMDP)” and accounted for the limitation since the limitation is broadly interpreted just as an observable process).
-With respect to the 103 rejections to claims 21, 29 and 30, the applicant’s arguments are not persuasive, based on similar reasons set forth for claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632